DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020, 06/03/2021, 10/14/2021, and 11/22/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 recites “on the vehicle side”. There exists a lack of antecedent basis for this limitation in the claim. The examiner recommends changing line 3 to “on a vehicle side”. Appropriate correction is required.
Claim 1 lines 14-15 recite “receive a positive token or a negative token” and lines 26-27 “generate a certain number of positive and negative tokens depending on the statistical evaluation” but it is unclear to the examiner what comprises a positive and a negative token. Does it refer to a quality of the updating data and whether the database should be updated? As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret the positive and negative tokens as a statistical analysis on whether the update should be performed based on a weight cumulative value exceeding a threshold (i.e. positive tokens) or a weight cumulative value not exceeding a threshold (i.e. negative tokens).  Appropriate correction is required.
	Claim 1 lines 17-18 recites “vehicle-side database is in default mode in relation to the spatial position of the event or when a positive token exists in the memory”, and it is unclear to the examiner what comprises a database being in “default mode”. Does a default mode refer to a preselected option, or a database that has not been tampered?  As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will therefore interpret a database in “default mode” as any vehicle-side database. Appropriate correction is required.
Claim 1 line 19 recites “a positive token exists in the memory”. There exists a lack of antecedent basis for this limitation in the claim. The examiner recommends changing line 19 to “in a memory”. Appropriate correction is required
Claim 1 line 19 recites “a positive token exists in the memory”. It is unclear to the examiner which memory the applicant refers to. Does the positive token exist in the vehicle-side memory? As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret the memory being vehicle-side. Appropriate correction is required.
Claim 1 line 20 recites “a backend device on the backend side” There exists a lack of antecedent basis for this limitation (i.e. the backend side) in the claim. The examiner recommends changing line 20 to “on a backend side”. Appropriate correction is required.
Claim 1 line 20 recites “a backend device on the backend side” while line 15 recites “from a backend device”. It is not clear to the examiner if the backend device as recited in line 20 refers to the same backend device as recited in line 15. The examiner recommends changing line 20 to “the backend device”. Appropriate correction is required.
Claim 1 line 29 recites “forward the positive or negative tokens to one or more vehicles” while line 23 recites “updating data from one or more vehicles”. It is not clear to the examiner if the one or more vehicles whose data is updated refers to the same one or more vehicles that are forwarded the positive or negative tokens. The examiner recommends changing line 29 to “to the one or more vehicles”. Appropriate correction is required.
	Claim 2 line 3 recites “depending on the quality of the updating data”. There exists a lack of antecedent basis for this limitation in the claim. The examiner recommends changing line 3 to “depending on a quality”. Appropriate correction is required.
	Claim 5 lines 7-8 recites “forward the positive and negative tokens to one or more vehicles” while claim 1 line 23 recites “updating data from one or more vehicles”. It is not clear to the examiner if the one or more vehicles whose data is updated refers to the same one or more vehicles that are forwarded the positive or negative tokens. The examiner recommends changing lines 7-8 to “to the one or more vehicles”. Appropriate correction is required.
	Claim 6 lines 2-3 recite “detect the discontinuation of the event”. There exists a lack of antecedent basis for this limitation in the claim. The examiner recommends changing line 3 to “a discontinuation of the event”. Appropriate correction is required.
	Claim 7 lines 3-4 recites “with respect to the spatial position and event ID of the event which has ceased”. It is unclear to the examiner what the applicant refers to with the “which has ceased”. Does it refer to the event coming to an end? Or does it refer to an event changing location (i.e. the spatial position of the event which has ceased). As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret the “which has ceased” to an event that has ended. Appropriate correction is required.
	Claim 7 lines 6-7 recites “forward the message to one or more vehicles” while claim 1 line 23 recites “updating data from one or more vehicles”. It is not clear to the examiner if the one or more vehicles whose data is updated refers to the same one or more vehicles that are forwarded the message. The examiner recommends changing lines 6-7 to “to the one or more vehicles”. Appropriate correction is required.
	Claim 9 line 3 recites “forward the positive or negative tokens to one or more vehicles” while claim 1 line 23 recites “updating data from one or more vehicles”. It is not clear to the examiner if the one or more vehicles whose data is updated refers to the same one or more vehicles that are forwarded positive or negative tokens. The examiner recommends changing lines 3 to “to the one or more vehicles”. Appropriate correction is required.
	Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koda Kenji JP2016156973A (henceforth Kenji) in view of Felix Klanner DE102013205392A1 (henceforth Klanner)

Regarding claim 1,
Kenji discloses:
A system for generating and/or updating a digital model of at least one sub region of a digital map (See Para. 0007), 
said system comprising on the vehicle side: a vehicle database with vehicle-side map data which image at least one sub-region of the digital map (See Para. 0029.” The driving support device 1 is a mobile terminal such as a stationary driving support device or a smartphone, and acquires map data “D1” of the area from the distribution map DB 21 of the server device 2 according to the area to which the vehicle position belongs. And store it as a partial map DB12.”) 
one or more sensors for capturing vehicle surroundings data; (See Para. 0030,” sensor 17 including a camera”)
one or more processors, which are configured to generate at least one snippet from the vehicle surroundings data and to determine from the snippet updating data of the sub-region of the digital map when an event occurs in the form of a difference between objects in the map data and objects in the snippet; (See Para. 0030, “the driving support device 1 determines that the situation around the position of the vehicle is in accordance with the passage of time from the reference time point of the map data creation of the partial map DB12. It is judged that there is a possibility that it is a changed part (also referred to as a "change point"). Therefore, the driving support device 1 regards the target indicated by the difference as a candidate of the change point, and generates data (also referred to as “change point candidate data”) representing the candidate of the change point. Here, the change point corresponds to, for example, a newly established traffic light or traffic sign, a newly established or changed width lane, a newly opened route, or a temporarily disabled lane due to road construction or the like.”)
 means for determining a spatial position of the event; (See at least Para. 0030, “latitude and longitude information in which the candidate exists, and two-dimensional or three-dimensional shape information on the candidate.”)
a vehicle-side transceiver, which is also configured to forward the updating data with the event and associated spatial position to the backend device when the vehicle- side database is in a default mode in relation to the spatial position of the event or when a positive token exists in the memory; (See Para. 0030, “It is judged that there is a possibility that it is a changed part (also referred to as a "change point"). Therefore, the driving support device 1 regards the target indicated by the difference as a candidate of the change point, and generates data (also referred to as “change point candidate data”) representing the candidate of the change point.” And further see Para. 0032, “the driving support device 1 generates information (also referred to as “sensor accuracy related information Is”) regarding the accuracy (that is, the reliability) of the sensor at the time of generating the change point candidate data. Then, the driving support device 1 transmits information including change point candidate data and sensor accuracy related information Is at a point at which the change point candidate data is generated to the server device 2 as change point information D2”. The change point candidate data (i.e. event and associated spatial position) and the sensor accuracy related information (i.e. positive or negative tokens) are forwarded from the vehicle-side to the backend device.)
and the system having a backend device on the backend side, with: a server database with backend-side map data of the digital model; (See Fig. 1 and Para. 0032 “server device 2 stores the distribution map DB 21”)
 a backend-side transceiver which is configured to receive the updating data from one or more vehicles; (See Fig. 1 and Para. 0032, “the server device 2 receives the change point information D2 from each driving support device 1, and updates the distribution map DB 21 based on the change point information D2”)
 one or more processors, which are configured to statistically evaluate the updating data and to perform an update of the backend-side map data 2depending on the statistical evaluation and to generate a certain number of positive and negative tokens depending on the statistical evaluation; (The server device 2 (i.e. the “backend-side transceiver”) includes a weight setting unit 25 (See Para. 0040). The weight setting unit 25 determines the weight W of the change point candidate data included in the received change point information D2 based on the accuracy of the target sensor (See Para. 0043). In Para. 0044, “the change point determination unit 26 transmits, to the map DB update unit 28, change point candidate data in which the weight cumulative value Sw exceeds the threshold value”. The map DB update unit 28, which is included in the server device 2 (i.e. the “backend-side transceiver) statistically (i.e. based on the accuracy of the target sensor) evaluates the updating data and performs the update when the weight cumulative value exceeds a threshold value. Performing the update when the weight cumulative value exceeds a threshold value (i.e. based on the sensor accuracy) represents the positive tokens while values under the threshold value represents negative tokens.)

Kenji does not specifically state a vehicle-side transceiver configured to receive a positive token or a negative token from a backend device and to forward said token to the vehicle database. However, Klanner teaches:
a vehicle-side transceiver, which is configured to receive a positive token or a negative token from a backend device and to forward said token to the vehicle database.
(See Para. 0025, 0035, and 0070.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenji to incorporate the teachings of Klanner to include vehicle-side transceiver configured to receive a positive token or a negative token from a backend device and to forward said token to the vehicle database in order to create a more robust system by providing driver assistance functions of a vehicle which overcomes the disadvantages such as an increased communication volume for transmitting the acquired data which in turn leads to an increase in cost. (See Para. 0009-0010, Klanner).
	
Kenji does not specifically state wherein the backend-side transceiver is also configured to forward the positive or negative tokens to one or more vehicles. 
However, Klanner teaches:
and wherein the backend-side transceiver is also configured to forward the positive or negative tokens to one or more vehicles.
(See Para. 0025, 0035, and 0070.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenji to incorporate the teachings of Klanner to include wherein the backend-side transceiver is also configured to forward the positive or negative tokens to one or more vehicles in order to create a more robust system by providing driver assistance functions of a vehicle which overcomes the disadvantages such as an increased communication volume for transmitting the acquired data which in turn leads to an increase in cost. (See Para. 0009-0010, Klanner).

Regarding claim 2,Kenji discloses:
wherein the one or more processors of each vehicle are further configured to statistically evaluate the updating data, wherein depending on the quality of the updating data, a confidence value or a statistical parameter is assigned to said data, and wherein the vehicle-side transceiver of each vehicle is configured to forward the confidence value or the statistical parameter to the backend device as additional data in addition to the updating data.
(See Para. 0031, the sensor accuracy related information is transmitted to the server device as “change point information D2” and “sensor accuracy related information”, which shows the reliability of the sensor (i.e. quality of the updating data) as supplementary data to the server device.)

Regarding claim 3,
Kenji discloses:
wherein the one or more processors of the backend device are configured to statistically evaluate the updating data based on the number of vehicles that have forwarded the updating data and/or on the number of transfers, and to assign a confidence value to the updating data based on the number of vehicles and/or the transfers.
(See Para. 0015, “the updating unit calculates an accumulated value of the weights for each of the same or similar change point candidate data, and the change point at which the accumulated value exceeds a predetermined threshold. The candidate data is reflected on the map data. According to this aspect, it is preferable that the map data storage device appropriately determines the necessity of reflecting the acquired change point candidate data on the map data, taking into consideration the accuracy of the sensor used when detecting the change point candidate.”)

Regarding claim 4,
Kenji discloses:
wherein the one or more processors of the backend device are configured to evaluate the updating data based on the number of vehicles which have forwarded the updating data, and/or on the number of transfers and on the basis of the additional data. (See Para. 0004, “There is known a system for updating map data by transmitting data relating to the change point to a server that manages the map data when each vehicle detects a change point with respect to the map data using a sensor. In such a system, the server generally determines that the change point is reliable when it receives data of the same or similar change points of a predetermined number or more, and converts the data of the change points into map data. ” Further see Para. 0015, “the updating unit calculates an accumulated value of the weights for each of the same or similar change point candidate data, and the change point at which the accumulated value exceeds a predetermined threshold.”)

Regarding claim 5,
Kenji discloses:
wherein the one or more processors of the backend device are configured to generate positive and negative tokens when the updating data have a statistical significance that exceeds a minimum threshold, wherein the positive and negative tokens are assigned at least the spatial position of the associated event and an event ID of the associated event; (See at least Para. 0015 and 0032.)

Kenji does not specifically state wherein the transceiver of the backend device is configured to forward the positive and negative tokens to one or more vehicles.
However, Klanner teaches:
and wherein the transceiver of the backend device is configured to forward the positive and negative tokens to one or more vehicles.
 (See Para. 0025, 0035, and 0070.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenji to incorporate the teachings of Klanner to include wherein the transceiver of the backend device is configured to forward the positive and negative tokens to one or more vehicles in order to create a more robust system by providing driver assistance functions of a vehicle which overcomes the disadvantages such as an increased communication volume for transmitting the acquired data which in turn leads to an increase in cost. (See Para. 0009-0010, Klanner).

Regarding claim 6,
Kenji discloses:
wherein the one or more vehicle-side processors are configured to detect the discontinuation of 3the event with a specific spatial position and assigned event ID when a negative difference exists between objects in the map data and objects in the snippet; (See at least Para. 0067) and wherein the vehicle-side transceiver is configured to forward the discontinuation of the event in the form of updating data to the backend device when a negative token is present in the vehicle-side memory.
(See Para. 0067, “the driving support device 1 may be configured to perform the same processing as the dynamic information removing unit 24 included in the server device 2 in FIG. 2. Alternatively, the driving support device 1 may be provided with the dynamic information removing unit 24 instead of the server device 2. In these cases, when it is determined that the change point candidate indicated by the change point candidate data included in the change point information D2 generated by the change point information generation unit 15 represents a moving object such as a pedestrian or a running vehicle, The candidate is determined not to be a change point to be reflected in the distribution map DB 21, the change point candidate data is removed, and information is output to the change point information transmission unit.”)

Regarding claim 7,
Kenji does not specifically state wherein the one or more processors of the backend device are configured to generate a message which will place the vehicle-side database in the default mode with respect to the spatial position and event ID of the event which has ceased, when the updating data have a statistical significance that exceeds a minimum threshold value; and wherein the transceiver of the backend is configured to forward the message to one or more vehicles.
However, Klanner  teaches:
wherein the one or more processors of the backend device are configured to generate a message which will place the vehicle-side database in the default mode with respect to the spatial position and event ID of the event which has ceased, when the updating data have a statistical significance that exceeds a minimum threshold value; (See Para. 0069, “if an error is detected, for example, the faulty information, such as from a vehicle 50 transmitted, erroneous trajectory information is discarded, or one in the database 16 stored incorrect information, such as a no longer existing construction site or road closure is deleted.”) and wherein the transceiver of the backend is configured to forward the message to one or more vehicles. (See Para. 0070, if an error is detected, the vehicles traveling in the area are instructed to acquire and transmit XFCD data at a higher frequency. The area in the database identified as faulty can therefore be quickly updated and corrected. Therefore, a message is transmitted to one or more vehicles.) 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenji to incorporate the teachings of Klanner to include “the backend device are configured to generate a message which will place the vehicle-side database in the default mode with respect to the spatial position and event ID of the event which has ceased, when the updating data have a statistical significance that exceeds a minimum threshold value; and wherein the transceiver of the backend is configured to forward the message to one or more vehicles.” in order to create a more robust system by removing stored incorrect information (See Para. 0069, Klanner), which would lead to a more efficient and robust digital map.

Regarding claim 8,
Kenji discloses:
wherein the one or more vehicle-side processors are configured to remove positive or negative tokens with respect to the spatial position and/or event ID from the vehicle-side memory.
(See Para. 0067, “the driving support device 1 may be configured to perform the same processing as the dynamic information removing unit 24 included in the server device 2 in FIG. 2. Alternatively, the driving support device 1 may be provided with the dynamic information removing unit 24 instead of the server device 2. In these cases, when it is determined that the change point candidate indicated by the change point candidate data included in the change point information D2 generated by the change point information generation unit 15 represents a moving object such as a pedestrian or a running vehicle, The candidate is determined not to be a change point to be reflected in the distribution map DB 21, the change point candidate data is removed, and information is output to the change point information transmission unit.” Since the dynamic information removing unit 24 can be on-board the vehicle (i.e. driving support device 1), then the vehicle-side processors are configured to remove a positive/negative tokens from the vehicle-side memory.)

Regarding claim 9,
Kenji does not specifically state wherein the backend-side transceiver is further configured to forward the positive or negative tokens to one or more vehicles which are located within the spatial proximity of the event.
However, Klanner teaches:
wherein the backend-side transceiver is further configured to forward the positive or negative tokens to one or more vehicles which are located within the spatial proximity of the event (See Para. 0025, 0035, and 0070.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenji to incorporate the teachings of Klanner to include wherein the transceiver of the backend device is configured to forward the positive and negative tokens to one or more vehicles which are located within a spatial proximity of the event in order to create a more robust system by providing driver assistance functions of a vehicle which overcomes the disadvantages such as an increased communication volume for transmitting the acquired data which in turn leads to an increase in cost. (See Para. 0009-0010, Klanner).

Regarding claim 10,
Kenji discloses:
wherein the one or more backend-side processors are configured to update the server database with backend-side map data of the digital model with the updating data when the latter have a confidence value that exceeds a minimum threshold value, 
(See at least Para. 0032)

Kenji does not specifically state wherein the backend-side transceiver is configured to forward at least the data from the updated database which relate to the event to vehicles which are located within the spatial proximity of the event.
However, Klanner teaches:
wherein the backend-side transceiver is configured to forward at least the data from the updated database which relate to the event to vehicles which are located within the spatial proximity of the event
(See Para. 0025, 0035, and 0070.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenji to incorporate the teachings of Klanner to include wherein the backend-side transceiver is configured to forward at least the data from the updated database which relate to the event to vehicles which are located within the spatial proximity of the event in order to create a more robust system by providing driver assistance functions of a vehicle which overcomes the disadvantages such as an increased communication volume for transmitting the acquired data which in turn leads to an increase in cost. (See Para. 0009-0010, Klanner).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li US20200250207A1 discloses acquiring currently expired map data; adding anti-counterfeiting content to the currently expired map data and storing the currently expired map data containing the anti-counterfeiting content; and creating and storing a current anti-counterfeiting map based on basic map data and the currently expired map data containing the anti-counterfeiting content. Using the anti-counterfeiting content added to the currently expired map data as the anti-counterfeiting map data, compared with using false data for anti-counterfeiting in the map data, increases the concealment of the anti-counterfeiting data in the anti-counterfeiting map and improves the anti-counterfeiting effect of the anti-counterfeiting map. (See Abstract)
Dorum US20180252536A1 discloses revising map geometry based on probe data for a specific geographic region. (See Para. 0003)
Scharmann et al.  US20150058305A1 discloses  incrementally updating an existing digital map of a client device in a digital map update system. The digital map update system comprises, for each of one or more baseline digital maps, at least one digital map update repository comprising data which may be communicated to one or more remote client devices for use by the or each remote client device in incrementally updating an existing digital map of the device. (See Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669





/JESS WHITTINGTON/Examiner, Art Unit 3669